IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


ASHA SINGH, personally and as            )      No. 80662-9-I
Personal Representative of the Estate    )
of NARENDRA P. SINGH,                    )
                                         )
                    Appellants,          )
                                         )      DIVISION ONE
                    v.                   )
                                         )
STATE OF WASHINGTON, a                   )
Governmental entity; UNIVERSITY          )
OF WASHINGTON, a Washington              )
State entity; and JOHN DOES 1-5,         )
                                         )      UNPUBLISHED OPINION
                    Respondents.         )
                                         )

      MANN, C.J. — Asha Singh, personally, and as a personal representative of the

estate of her late husband, Dr. Narendra Singh, appeals an order granting summary

judgment in favor of the University of Washington dismissing claims for: breach of

contract; tortious interference with contract; breach of Washington’s Wage and Hours

Act (WWHA), ch. 49.46 RCW; conversion; and failure to accommodate under

Washington’s Law Against Discrimination (WLAD), ch. 49.60 RCW. Singh also

challenges additional presummary judgment orders including: dismissal of claims

brought under the Public Records Act (PRA), ch. 42.56 RCW; an award of sanctions for

failing to attend depositions; denial of continuance requests; and the exclusion of an

expert witness.
No. 80662-9-I/2


       Because there is a genuine issue of material fact regarding the reasonable

accommodation claim, we reverse summary judgment and remand for trial on that claim

alone. We otherwise affirm.

                                         FACTS

       A. Background

       From 1998 to 2016, Dr. Narendra Singh worked as research faculty for the

University of Washington’s Department of Bioengineering (Department). Dr. Singh’s

primary responsibility as research faculty was to conduct research. For 25 years, Dr.

Singh conducted groundbreaking work on DNA 1 damage, including developing a

technique known as the “comet assay” to quantify DNA damage at the cellular level. Dr.

Singh was not tenured and did not receive a salary directly from the University. Instead

he was required to obtain grant funding to cover his base salary and research.

       In April 2012, Dr. Singh asked the University to reduce his appointment to 50

percent full-time equivalent (FTE) given his low level of research funding and activity.

The University approved the request. The following year the University provided bridge

funding because Dr. Singh had not generated sufficient funding to cover his base

salary. Still unable to pay himself when the bridge funding ended in 2014, the

Department voluntarily paid 50 percent of Dr. Singh’s salary, but advised him that his

faculty employment might end if he did not obtain research funding.

       Dr. Singh secured a grant for research concerning “Mobile Phone Use and DNA

damage.” The grant provided the minimum funding that the University required from


       1   Deoxyribonucleic acid.




                                            -2-
No. 80662-9-I/3


approximately January 1, 2015, until September 18, 2015. When it ended, Dr. Singh

had no funding.

       Dr. Singh was diagnosed with Parkinson’s disease in 2003. In 2007, following an

accident where Dr. Singh injured his hand with liquid nitrogen, Department

Administrator Ruth Woods (Woods) completed a disability request form on Dr. Singh’s

behalf for an “hourly assistant to help in [the] office and laboratory.” Woods submitted

the form to the University’s Disability Services Office (“DSO”), which handles disability

accommodation requests for the University. The DSO requested Dr. Singh produce a

healthcare provider statement to support the accommodation, which Dr. Singh never

provided. The University nonetheless provided Dr. Singh with a student assistant on

three separate occasions until September of 2015, when it ceased to do so.

       On January 13, 2016, Dr. Singh collapsed at home and was taken to Swedish

Hospital. Dr. Singh’s wife, Asha Singh, advised Woods that Dr. Singh was “quite ill” and

hospitalized but did not provide further detail. The University voluntarily changed Dr.

Singh’s FTE status and voluntarily paid him so that he received medical benefits

retroactive to October 2015. The following month, Singh advised Woods that Dr. Singh

was still comatose and requested family medical leave for him, initially for a series of

months, and then through January 13, 2017, a full year after the incident. The

University approved the leave.

       Dr. Singh’s family had him discharged and transported to India in February 2016.

Dr. Singh passed away in India on December 2, 2016. It is undisputed that Dr. Singh

was unable to work or conduct research after January 13, 2016.




                                            -3-
No. 80662-9-I/4


        In early 2016, while Dr. Singh was comatose in India, his adult daughter,

Himani, 2 used Dr. Singh’s University e-mail account and sent a series of e-mails to a

private company called Applied Biological Materials (ABM). In the e-mails, Himani

expressed Dr. Singh’s interest in licensing to ABM a cell line known as “RTN.” 3 Himani

did not disclose her identity or that her father was comatose in India.

        Himani then submitted to the University’s CoMotion Department, which manages

University intellectual property, paperwork to allow the University to commercialize the

RTN cell line and begin licensing negotiations with ABM. Himani completed the

“Record of Innovation and Assignment Form” in which she described, using the first

person, how Dr. Singh developed the cell line while working at the University with the

University’s bridge funding. She applied Dr. Singh’s electronic signature to the

document, and in doing so, affirmatively represented that Dr. Singh had assigned all

rights to the RTN cell line to the University and further warranted that Dr. Singh would

assist the University in evaluation and possible commercialization of the line.

        Unaware of Dr. Singh’s incapacity or the forged paperwork, CoMotion negotiated

and finalized a licensing agreement with ABM in October 2016. In November and

December 2016, unaware of Dr. Singh’s condition and subsequent passing, CoMotion


        2 We refer to Dr. Singh’s children by their first names in order to avoid confusion. We mean no

disrespect.
        3 For example, in one e-mail Himani wrote:



        I apologize for the delay in responding to your email and I thank you for getting in touch.
        Developing the RTN cell line was the basis for my interest in cancer stem cells and
        studying chemotherapy resistance. I would be interested in collaborating with you and
        furthering this endeavor. Please let me know how you would like to proceed.
        ...
        Narendra P. Singh




                                                    -4-
No. 80662-9-I/5


repeatedly requested Dr. Singh ship materials to ABM, as well as the technical

information required to culture and maintain the cells. No one responded.

       In March 2017, CoMotion learned of Dr. Singh’s December 2016 passing.

Because no one had the technical knowledge to culture the RTN cells, CoMotion

terminated the agreement with ABM and refunded an upfront down payment of one

thousand dollars before any licensing fees were obtained.

       On January 17, 2017, attorney Laruen Parris Watts, purporting to represent the

Singh family, informed University counsel that Dr. Singh had passed away. Watts

requested that Singh be allowed to obtain Dr. Singh’s personal items that he had

purchased with his own money. The University requested the Singh family provide

documentation showing Dr. Singh’s ownership of any particular items. On February 14,

2017, the University provided the family with some boxes of Dr. Singh’s personal items.

On June 16, 2017, following cataloguing of records and identification of additional items,

the University provided the Singh family with more than 40 boxes of additional items

that appeared were Dr. Singh’s personal property.

       B. Procedural History

       On September 14, 2018, Singh, both in her personal capacity and as a personal

representative of Dr. Singh’s estate, commenced this action. The complaint alleged

intentional and negligent infliction of emotional distress, breach of contract, tortious

interference with business expectancy, failure to pay wages, failure to accommodate a

disability, and trespass to chattels/conversion. The case scheduling order set a July

2019 discovery deadline with a September 2019 trial date. Singh filed an amended




                                             -5-
No. 80662-9-I/6


complaint in June 2019, adding claims for violations of the PRA and wrongful

termination.

       On September 3, 2019, the trial court granted the University’s motion for

summary judgment dismissing all of Singh’s claims.

       Singh appeals.

                                        ANALYSIS

   A. Claims Dismissed on Summary Judgment

   Singh first contends that the trial court erred in granting summary judgment and

dismissing claims for: breach of contract; tortious interference with contract; breach of

WWHA; conversion; and failure to accommodate under WLAD. We address each claim

in turn.

       We review summary judgment decisions de novo. Int’l Marine Underwriters v.

ABCD Marine, LLC, 179 Wn.2d 274, 281, 313 P.3d 395 (2013). “Summary judgment is

proper only where there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law.” Int’l Marine Underwriters, 179 Wn.2d at 281.

The moving party has the initial burden of proving the absence of an issue of material

fact. Young v. Key Pharms., Inc., 112 Wn.2d 216, 225, 770 P.2d 182 (1989). If the

moving party successfully carries that burden, the burden then shifts to the nonmoving

party to set forth specific facts rebutting the moving party’s contentions and showing

that a genuine issue of material fact exists for trial. Pac. Nw. Shooting Park Ass’n v.

City of Sequim, 158 Wn.2d 342, 351, 144 P.3d 276 (2006). The party opposing

summary judgment may not rely on speculation or argumentative assertions that




                                            -6-
No. 80662-9-I/7


unresolved factual issues remain. Seven Gables Corp. v. MGM/UA Entm’t Co., 106

Wn.2d 1, 13, 721 P.2d 1 (1986).

       1. Breach of Contract

       In order to demonstrate a breach of contract, a plaintiff must demonstrate that “a

valid agreement existed between the parties, the agreement was breached, and the

plaintiff was damaged.” Univ. of Wash. v. Gov’t Emps. Ins. Co., 200 Wn. App. 455, 467,

404 P.3d 559 (2017). Singh avers that the trial court erred in granting summary

judgment because there was evidence in the record that the University breached its

contract with Dr. Singh by failing to preserve his work and administer licensing

agreements for his intellectual property. We disagree.

       Singh first contends that the University breached the contract by destroying Dr.

Singh’s work. The University counters that Singh has not identified any work that was

destroyed and that, regardless, the University owns Dr. Singh’s research data. The

University is correct.

       Singh relies largely on the University Grants Information Management

Memorandum 37 (GIM 37) for the proposition that the University was obligated to

“ensur[e] and protect[] the proper management of research data under the initial

authority of the Principle Investigator.” While this may be true, GIM 37 is a guidance

document that provides “principles regarding rights in Research Data” and must be read

“in conjunction with applicable laws, contract terms, and University policies.”

Additionally, GIM 37 is clear that “Research Data” belongs to the University, and that

while Dr. Singh may have generally determined who has access to his data, “where




                                            -7-
No. 80662-9-I/8


necessary to assure needed and appropriate access, the University has the option to

take custody of any or all research data.”

        Singh next argues that the University breached a contract when it failed to pay

Dr. Singh royalties, and that it was required to take additional steps to seek third-party

agreements involving Dr. Singh’s research. The University counters that it acted in

conformity with the documents governing Dr. Singh’s research materials, and that it had

no obligation to seek additional assistance in maintaining Dr. Singh’s cell lines or further

licensing them. The University is correct.

        After Dr. Singh’s incapacitation, he was unable to answer questions regarding his

research. Singh produced no admissible evidence that any faculty member was

available or qualified to continue the research in Dr. Singh’s absence. 4 In addition,

Singh has cited no contractual provision requiring the University to allow another faculty

member or member of Dr. Singh’s family to care for Singh’s research data. Finally, per

the University’s Patent, Invention, and Copyright Policy (PIC Policy), Dr. Singh’s

assignment of the cell line, and GIM 37, the University owned Dr. Singh’s research

material, which it had the right to determine how to handle.

        Further, following Dr. Singh’s incapacitation and subsequent passing, the

University was unable to perform under the obligations of its licensing agreement with

ABM. Dr. Singh was the only person with the unique knowledge and experience to ship

the cell line with the necessary culturing instructions. Thus, the University could not

receive royalty payments from ABM and could not provide Dr. Singh his portion of the


        4 The only evidence offered by Singh is a letter by one of plaintiff’s attorneys asserting that Dr.
Gerald Pollack was qualified and had volunteered to maintain Dr. Singh’s lab. We agree with the trial
court that this assertion is hearsay and inadmissible to defeat summary judgment.



                                                     -8-
No. 80662-9-I/9


payments. And the University was not required to seek additional buyers for Dr. Singh’s

research materials; Singh provides no evidence to the contrary. The University had no

implied obligation to use reasonable efforts to find a buyer absent a legal necessity to

do so. Oliver v. Flow Intern. Corp, 137 Wn. App. 655, 661, 155 P.2d 140 (2006).

       Finally, Singh argues that the University breached an implied duty of good faith

and fair dealing. “There is in every contract an implied duty of good faith and fair

dealing [that] obligates the parties to cooperate with each other so that each may obtain

the full benefit of performance.” Badgett v. Sec. State Bank, 116 Wn.2d 563, 569, 807

P.2d 356 (1991). This duty to cooperate, however “exists only in relation to

performance of a specific contract term.” Badgett, 116 Wn.2d at 570.

       The University complied with any type of implied good faith and fair dealing.

CoMotion exhausted resources to come to an agreement with ABM, an agreement that

was initially created when Himani posed as Dr. Singh. CoMotion attempted to perform

on the contract and deliver the RTN cell line. It was only after learning of Dr. Singh’s

passing that it terminated the licensing agreement and refunded ABM’s $1,000 initial

payment. If the University could not perform the contract, then Dr. Singh was entitled to

no proceeds—including the initial down payment.

       There is no genuine issue of material fact regarding a breach of contract between

Dr. Singh and the University. Summary judgment and dismissal of the breach of

contract claims was appropriate.

       2. Wage and Hours Act

       Singh next argues that genuine issues of material fact barred summary judgment

on his claim that the University failed to pay Dr. Singh his teaching wages, and its failure



                                            -9-
No. 80662-9-I/10


to pay violated WWHA. Singh failed, however, to raise this claim in the complaint—

instead raising it for the first time in response to the University’s motion for summary

judgment. “Complaints that fail to give the opposing party fair notice of the claim

asserted are insufficient.” Pac. Nw. Shooing Park Ass’n, 158 Wn.2d at 352. Singh’s

teaching wage claim is not properly before us and we decline to address this issue.

Pac. Nw. Shooing Park Ass’n, 158 Wn.2d at 353. 5

    3. Tortious Interference

    Tortious interference with a business expectancy arises when there is (1) a valid

business expectancy; (2) the defendant had knowledge of that expectancy; (3) the

defendant intentionally interfered, causing termination of the expectancy; (4) the

interference was or an improper purpose or used improper means; and (5) the plaintiff

was damaged as a result. Pac. Nw. Shooting Park Ass’n, 158 Wn. 2d at 351-52.

Singh argues that genuine disputed of material fact barred summary judgment against

the claim for tortious interference of business expectancy. We disagree.

        Singh failed to establish the elements of a tortious interference claim. For the

license agreement with ABM, Dr. Singh’s incapacitation and subsequent passing

prevented the University from fulfilling its obligation under the agreement.

Understanding that Dr. Singh was the only person with the unique knowledge and

experience to locate and ship the RTN cell line with appropriate culturing instructions,

CoMotion e-mailed Dr. Singh four times requesting he ship the required materials. No


         5 Singh argues in her Reply that the discovery rule should apply because she was only notified of

the teaching wages formula in June 2019. The discovery rule, however, only tolls the date of accrual until
the plaintiff “knows or, through the exercise of due diligence, should have known all the facts necessary to
establish a legal claim.” Crisman v. Crisman, 85 Wn. App. 15, 20, 931 P.2d 163 (1997). Here, Singh’s
delay in obtaining discovery demonstrates that she did not exercise due diligence, thus the discovery rule
does not apply.


                                                   -10-
No. 80662-9-I/11


one responded. Once CoMotion learned of Dr. Singh’s passing, ABM and the

University mutually terminated the agreement. The University had an unfettered right to

“contract management” regarding the RTN cell line.

       Further, nothing in the record suggests that the University terminated the contract

through an improper purpose, or an improper means. “Exercising in good faith one’s

legal interests is not improper interference.” Leingang v. Pierce County Med. Bureau,

Inc., 131 Wn.2d 133, 157, 930 P.2d 288 (1997). No one was available to culture and

care for the licensed cell line, therefore the University and ABM mutually terminated

their agreement.

       Additionally, Singh cannot assert her tortious interference claim on the ABM-

University agreement. “A party cannot tortuously interfere with its own contract.”

Reninger v. Dep’t of Corrections, 134 Wn.2d 437 448, 951 P.2d 782 (1998).

       Singh cites Cherberg v. Peoples Nat. Bank of Washington, 88 Wn.2d 595, 603,

564 P.2d 1137 (1977), for the premise that “in those instances in which the conduct of

the breaching party indicates a motive to destroy some interest of the adverse party, a

tort action may lie and items of damage not available in contract actions will be

allowed.” Here, however, Singh has cited no evidence that the University had a motive

to destroy interests of Dr. Singh. Rather, the record reflects that the University

attempted to fulfill the contract with ABM and that, upon learning of Dr. Singh’s passing,

the University and ABM mutually terminated the contract.

       There is no evidence on record that the University interfered with Dr. Singh’s

business expectancy. Similar to the pleadings at the trial court, Singh’s claims revolve

around unsupported speculation. Singh lacks evidence that anyone could have cared



                                           -11-
No. 80662-9-I/12


for the cell lines. Further, the cell lines and instructions for their care were never sent to

ABM and the University did not dissolve the contract until learning of Dr. Singh’s

passing and concluding that his expertise alone could provide the cell lines to ABM.

These facts combined do not rise to tortious interference by the University.

         4. Conversion

         Singh argues genuine issues of material fact barred summary judgment as to the

University’s conversion of Dr. Singh’s property. Singh contends there remain factual

dispute over whether (1) Dr. Singh owned the research data in his laboratory; (2) the

University was privileged to destroy hazardous chemicals, and dispose of biological

materials; and (3) there were personal items in Dr. Singh’s laboratory that belonged to

him.

         “Conversion is the unjustified, willful interference with a chattel which deprives a

person entitled to the property of possession. The burden is on the plaintiff to establish

ownership and a right to possession of the converted property.” Meyers Way Dev. Ltd.

Partnership v. Univ. Savings Bank, 80 Wn. App. 655, 674-75, 910 P.2d 1308 (1996). At

a minimum, a plaintiff must establish that they have “some property interest in the goods

allegedly converted.” Meyers Way Dev. Ltd. Partnership, 80 Wn. App. at 675 (internal

quotations and citations omitted). Additionally, “[o]ne is privileged to commit and act

which would otherwise be a . . . conversion if [they are] acting in discharge of a duty or

authority created by law to preserve the public safety, health, peace, or other public

interest, and [their] act is reasonably necessary to the performance of [their] duty or the

exercise of [their] authority.” RESTATEMENT (SECOND) OF TORTS § 265 (AM. LAW INST.

1965).



                                              -12-
No. 80662-9-I/13


                                                   Cell Lines

        With respect to Dr. Singh’s cell lines and research data that he developed at the

University, the University correctly points out that Dr. Singh failed to demonstrate

ownership. Dr. Singh agreed to assign all inventions and discoveries that he made

while a University employee to the University and further agreed that the University

“shall own and hold and such patents, trademarks, or copyrights emanating from those

discoveries and inventions.” The PIC Policy binding Dr. Singh provided that “[a]s a

condition of employment . . . University employees agree to assign all inventions in

which the University has an interest to the University.” GIM 37 states “[a]ll research

data 6 is owned by the University, except as otherwise provided by an agreement with a

third party, a law, or University policy, such as copyright policy.”

        Collectively, these documents bound Dr. Singh. He developed the RTN cell line

in 2014 through University provided bridge funding, and subsequently assigned all

rights to the cell line to the University through the Record of Innovation and Assignment.

Singh failed to demonstrate that there remained a material fact over ownership of the

cell lines.

                                    Chemicals and biologic materials

        Singh contends that the University had a duty to maintain biological materials in

Dr. Singh’s laboratory. As the University correctly explains, however, once Dr. Singh

became incapacitated and later died, the University was required to dispose of

biological waste remaining in the laboratory. University policy requires its personnel to

regulate and properly handle all hazardous and biological/infectious waste materials


        6   GIM 37’s definition of “research data” includes “cell lines.”


                                                       -13-
No. 80662-9-I/14


under state hazardous waste laws and regulations. Under University policy,

“biohazardous waste” includes “cell lines” and “specimen cultures and cultures.”

Generally, individual researchers “and/or departmental managers/supervisors are

responsible for identifying biohazardous waste generated by their activity.” After Dr.

Singh’s death, the responsibility fell to the Department.

       The record demonstrates that, following Dr. Singh’s passing, the Department

disposed of the biological materials in his lab consistent with the University’s

Environmental Safety & Health Guidelines, thus fulfilling its obligation to dispose of

hazardous waste. This was not an unjustified or willful action interfering with Dr. Singh’s

property.

                                 Other Personal Materials

       Singh argues finally, that there was an “insufficient record of what items in Dr.

Singh’s lab belonged to him” and therefore an issue remained for trial over whether the

Department converted Dr. Singh’s personal items.

       In response to the Department’s motion for summary judgment, Singh submitted

a declaration stating that she recalled Dr. Singh “driving a U-haul truck containing the

contents of his USC laboratory to the Health Sciences Building at the University of

Washington . . . [and] numerous charges for scientific equipment and supplies on our

personal debit cards and checks written from our joint account.” Singh also offered a

statement from one of Dr. Singh’s colleagues, Dr. Gerhardt, stated “Dr. Singh’s devotion

to his work included the purchase of equipment by his own expense.”

       The Department offered the declaration of its records manager, Elizabeth

Mounce. Mounce explained that in January 2017, after learning Dr. Singh had died and



                                            -14-
No. 80662-9-I/15


that his family requested the contents of his office and lab, she cataloged the office to

identify materials that could be provided and in February 2017 released all items from

his office that were “readily identifiable as his personal belongings.” Mounce further

explained:

        I understand that in March 2017, Plaintiff Asha Singh, through an attorney,
        claimed that Dr. Singh had used personal funds to purchase equipment for
        use in his laboratory, and that documentation of those purchases was
        stored in Dr. Singh’s office at the University. As part of the ongoing
        cataloging process, I made note of all receipts for purchases, to ensure
        those materials would be provided to Plaintiff. I completed the cataloging
        process in early June 2017.

        On June 16, 2017, the University released to Asha Singh over 40 banker’s
        boxes of materials from Dr. Singh’s office, including any and all personal
        receipts, invoices, and bank statements that were kept there, as well as
        copies of all receipts for purchases made with University funds. Asha
        Singh, Himani Singh, and Arun Singh retrieved the boxes on June 16,
        2017, and I supervised the retrieval.

        Other than the speculation that there may be additional materials, Singh fails to

offer evidence, such as receipts or credit card statements, to create a material issue of

fact. Dismissal of Singh’s claims for conversion was appropriate.

        F. Failure to Reasonably Accommodate under the WLAD

        Singh argues that the trial court erred by dismissing Dr. Singh’s claim for failure

to accommodate under the WLAD. 7 We agree.

        Claims under the WLAD are typically inappropriate for resolution at summary

judgment “because the WLAD ‘mandates liberal construction’ and the evidence ‘will

generally contain reasonable but competing inferences of both discrimination and

nondiscrimination that must be resolved by a jury.’” Johnson v. Chevron U.S.A., Inc.,


         7 Singh’s accommodation claim is limited to the University’s discontinuance of a student “support

for assistance” in September 2015, as any earlier claims would be barred by the statute of limitations.
RCW 4.16.080(2); Antonius v. King County, 153 Wn.2d 256, 261-62, 103 P.3d 256 (2004).

                                                   -15-
No. 80662-9-I/16


159 Wn. App. 18, 27, 244 P.2d 438 (2010) (footnote omitted) (quoting Martini v. Boeing

Co., 137 Wn.2d 357, 364, 971 P.2d 45 (1999)); Davis v. W. One Auto Grp., 140 Wn.

App. 449, 456, 166 P.2d 807 (2007). We only “grant summary judgment when the

plaintiff fails to raise a genuine issue of fact on one or more prima facie elements.”

Johnson, 159 Wn. App.at 27.

       The WLAD prohibits an employer from discriminating against any person

because of “the presence of any sensory, mental, or physical disability” RCW

49.60.180(3), and supplies a cause of action “when the employer fails to take steps

reasonably necessary to accommodate an employee’s” disability. Johnson, 159 Wn.

App. at 27; RCW 49.60.030(1)(a). Remedies for a violation of the WLAD include

injunctive relief, actual damages, and costs, including reasonable attorney fees. RCW

49.60.030(2).

       The WLAD defines disability as “the presence of a sensory, mental, or physical

impairment that: (i) is medically cognizable . . .; or (ii) [e]xists as a record or history; or

(iii) [i]s perceived to exist.” RCW 49.60.040. There is no dispute that Dr. Singh’s

Parkinson’s disease was a qualifying limitation under the WLAD.

       “[T]o establish a prima facie case of failure to reasonably accommodate a

disability” under the WLAD, “a plaintiff must show that (1) the employee had a sensory,

mental, or physical abnormality that substantially limited his or her ability to perform the

job; (2) the employee was qualified to perform the essential functions of the job in

question; (3) the employee gave the employer notice of the abnormality and its

accompanying substantial limitations; and (4) upon notice, the employer failed to

affirmatively adopt measures that were available to the employer and medically



                                              -16-
No. 80662-9-I/17


necessary to accommodate the abnormality” Davis v. Microsoft Corp., 149 Wn.2d 521,

532, 70 P.2d 126 (2003); RCW 49.60.040(7).

       When an employer has notice of a disability, “this notice then triggers the

employer’s burden to take ‘positive steps’ to accommodate the employee’s limitations.”

Goodman v. Boeing Co. 127 Wn.2d 401, 408, 899 P.2d 1265 (1995). Employers must

take these steps unless it “would impose an undue hardship on the conduct of the

employer’s business.” Doe v. Boeing Co. 121 Wn.2d 8, 18, 846 P.2d 531 (1993). The

onus is on the employee to “giv[e] the employer notice of the disability.” Goodman, 127

Wn.2d at 408. Once notice is given, the employee also “retains a duty to cooperate with

the employer’s efforts . . . [The WLAD] thus envisions an exchange between employer

and employee where each seeks and shares information to achieve the best” possible

outcome. Goodman, 127 Wn.2d at 408-09.

       It is undisputed that the University knew of Dr. Singh’s Parkinson’s disease.

There is a genuine dispute however, whether providing Dr. Singh with research

assistants was an affirmatively adopted measure necessary to accommodate Dr.

Singh’s disability.

       After Dr. Singh burned his fingertips with liquid nitrogen, Woods submitted a

disability accommodation request form on Dr. Singh’s behalf for an “hourly assistant to

help in [the] office and laboratory.” In her declaration, however, Woods claims that

student assistants later supplied to Dr. Singh were provided as a means of support for

faculty who were struggling to obtain funding. Two of Dr. Singh’s former student

assistants submitted declarations describing tasks they performed as assisting Dr.

Singh with limitations involving his Parkinson’s including helping him up from his chair,



                                           -17-
No. 80662-9-I/18


helping him place the key in his office door, giving presentations due to his vocal

difficulties, and helping him with anything that his tremors prevented him from doing

easily.

          In 2015, the University provided Dr. Singh with research assistant K.V. Dr. Singh

wrote that K.V. assumed “increased tasks and responsibilities that include helping [him]

write grants and manuscript preparation,” thus implying that K.V. assisted Dr. Singh due

to his physical limitations. The University counters that K.V. worked for the traditional

research assistance that faculty seek and not as an accommodation for Dr. Singh.

Whether K.V. was provided as an accommodation is a material dispute.

          The University responds that Dr. Singh failed to notify it of an ongoing need for

accommodation. The University cites Gamble v. City of Seattle, 6 Wn. App. 2d 883,

893-95, 431 P.3d 1091 (2018), for the proposition that Dr. Singh had a continuing

burden to inform the University that he required an assistant as an accommodation. In

Gamble, the employer accommodated its employee in a number of ways, including a

“four ten” schedule. The employer subsequently changed its policy to disallow “four ten”

schedules. Gamble, 6 Wn. App. 2d at 893-95. When the employee returned from

medical leave, she recognized the policy change and requested alternating

Wednesday’s off, which was granted. Gamble, 6 Wn. App. 2d at 893-95. On summary

judgment, the trial court rejected the employee’s argument that removing the “four ten

schedule constituted a failure to accommodate; it was the employee’s affirmative

burden to inform the employer that she required the accommodation.” Gamble, 6 Wn.

App. 2d at 887, 895.




                                              -18-
No. 80662-9-I/19


       Here, unlike Gamble, Dr. Singh had an ongoing, debilitative, and worsening

disease. The University provided Dr. Singh with an assistant from 2007 to 2015. If in

fact these assistants were provided to assist Dr. Singh with his limitations due to

Parkinson’s, it makes no sense that Dr. Singh would need to notify the University for the

University to know that he would always need someone to carry out tasks that his

disability permanently prevented him from doing. Such is the nature of his disease.

This raises two questions of material fact. First, if the research assistants were an

accommodation for Dr. Singh’s Parkinson’s, was the termination of such assistance a

violation of the WLAD? And second, if the research assistants were not an

accommodation for Dr. Singh’s Parkinson’s, was there a complete failure to

accommodate? Dismissal of Dr. Singh’s accommodation claim under the WLAD was

not appropriate.

   B. Other Trial Court Orders

   Singh also challenges several presummary judgment orders including: dismissal of

claims brought under the PRA; an award of sanctions for failing to attend depositions;

denial of continuance requests; and the exclusion of an expert witness. We address

each in turn.

       1. Public Records Act

       Singh argues that the trial court erred in dismissing her claim for PRA violations

under CR 12(b)(6). We disagree. Dismissal of a claim under CR 12(b)(6) is a question

of law this court reviews de novo. Daniels v. State Farm Mut. Auto. Ins. Co., 193 Wn.2d

563, 571, 444 P.3d 582 (2019).




                                           -19-
No. 80662-9-I/20


       On January 27, 2017, Singh requested documents from the University under the

PRA. The University produced two batches of records on May 3 and June 17, 2017.

The latter installment included a letter stating “this concludes the University’s response

to your public records request.” Two years later, on June 4, 2019, Singh filed their first

amended complaint adding a PRA claim and alleging that the University failed to make

an “adequate search” for responsive records.

       Claims for an alleged violation of the PRA “must be filed within one year of the

agency’s claim of exemption or the last production of a record on a partial or installment

basis.” RCW 42.56.550(6). This “statute of limitations begin[s] on an agency’s final,

definitive response to a public records request.” Belenski v. Jefferson County, 186

Wn.2d 452, 460, 378 P.3d 176 (2016). There is no dispute that Singh’s PRA claim was

filed more than one year after the University closed its response to Singh’s record

request.

       Singh argues that the trial court erred in failing to apply equitable tolling to allow

the claim to proceed. Equitable tolling may apply to an otherwise time-barred PRA

claim. Belenski, 186 Wn.2d at 458-59, 461-62. A party asserting equitable tolling bears

the burden of pleading and ultimately proving “bad faith, deception, or false assurances

by the defendant and the exercise of diligence by the plaintiff.” Price v. Gonzalez, 4

Wn. App. 2d 67, 75-76, 419 P.3d 858 (2018). Here, Singh did not allege that the

University engaged in bad faith, deception or false assurances. Rather, she alleges

only that the documents produced in discovery “should have been identified and

produced in response the original records request.” Because Singh did not meet her




                                             -20-
No. 80662-9-I/21


burden, equitable tolling does not apply and dismissal of the PRA claim was

appropriate.

       2. Sanctions for Failing to Attend Depositions

       Singh argues that the trial court erred in sanctioning the Singhs after they did not

attend their depositions. We disagree. We review an award of sanctions for an abuse

of discretion. Wash. State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wn.2d

299, 338, 858 P.2d 1054 (1993).

       Under CR 37(d)(1), a trial court may impose sanctions against any party who

fails to “appear before the officer who is to take his or her deposition, after being served

with proper notice.” Under CR 37(d)(3), “the court shall require the party failing to act or

the attorney advising the party or both to pay the reasonable expenses, including

attorney fees, caused by the failure, unless the court finds that the failure was

substantially justified or that other circumstances make an award of expenses unjust.”

       In March 2019, counsel for the parties agreed on deposition dates in early May

for Asha, Himani and, Arun. The University confirmed the deposition dates by issuing

subpoenas. Three court days before the scheduled depositions, Singh’s counsel

proposed postponing the Singhs’ depositions. After the University declined, Singh

moved to shorten time and postpone the depositions, arguing that documents recently

produced in discovery might prompt a motion for leave to amend. Singh’s counsel then

disclosed that they would be seeking leave to amend the complaint to dismiss the claim

of negligent infliction of emotional distress and add a claim of retaliation and requesting

a trial continuance. Singh’s counsel also stated the Singhs family would not be

attending the depositions. The Singhs did not appear for their depositions.



                                            -21-
No. 80662-9-I/22


       The University moved to dismiss pursuant to CR 43(f)(3), and alternatively, for

attorney fees the University incurred due to the Singhs’ failures to attend. The trial court

denied the motion to dismiss, but ordered that Singh reimburse the University

$13,295.96 for fees associated with the missed depositions, including the motion to

dismiss, as well as the oppositions to Singh’s motions to postpone and shorten time.

       Here, the Singhs were obligated to attend their depositions. When they failed to

do so, the trial exercised its authority under CR 37 to award attorney fees and costs, the

trial court did not abuse its discretion.

       3. Denial of Continuances

       Singh argues that the trial court erred in denying her requests for continuances at

trial. We disagree.

       We review a decision to grant or deny a continuance for an abuse of discretion.

Balandzich v. Demeroto, 10 Wn. App. 718, 720, 519 P.2d 994 (1974). A trial court may

exercise its discretion to “manage its own affairs so as to achieve the orderly and

expeditious disposition of cases.” Woodhead v. Disc. Waterbeds, Inc., 78 Wn. App.

125, 129, 896 P.2d 66 (1995). A trial court may properly deny a motion for a

continuance when “(1) the requesting party does not offer a good reason for the delay in

obtaining the desired evidence; (2) the requesting party does not state what evidence

would be established through the additional discovery; or (3) the desired evidence will

not raise a genuine issue of material fact.” Cameron v. Atlantic Richfield Co., 8 Wn.

App. 2d 795, 812-13, 442 P.3d 31 (2019).

       The original scheduling order set trial for September 16, 2019. After five months

of discovery, Singh requested a six-month trial continuance and a stay of proceedings in



                                            -22-
No. 80662-9-I/23


order to find new counsel. On May 8, 2019, the trial court granted a two-week stay but

denied the continuance because “[i]t is unclear at this point whether Plaintiff will retain

new counsel and, if so, whether that new counsel will actually need a continuance.”

       On May 10, 2019, Attorney Gail Luhn appeared as Singh’s new counsel.

Because of an upcoming surgery and the complexity of the case, Luhn filed a motion for

a six-month trial continuance and for leave to file an amended complaint. The motion

for leave to amend sought to add claims of interference with protected leave under the

WLAD, alleged PRA violations, and for wrongful termination on account of disability.

The motion also sought to withdraw Singh’s personal claim for negligent infliction of

emotional distress.

       The trial court denied the six-month extension, but instead granted a five-week

extension, which rescheduled the trial to October 21, 2019. The trial court also granted

Singh’s motion for leave to amend the complaint. Six weeks later, on July 15, 2019,

Luhn withdrew and attorney David Adler filed a notice of appearance. Singh then filed a

third motion for a four-month trial continuance. Adler had previously represented the

Singhs on the same claims. Trial was still 12 weeks away. The trial court denied the

trial continuance.

       Based on the record before us, the trial court did not abuse its discretion in

denying the requested trial continuances.

       4. Exclusion of Expert Witness

       Singh argues that the trial court erred in excluding her expert, Dr. Rick Schwartz,

as a potential expert witness for trial and awarding the University its attorney fees for

moving to exclude Schwartz. We disagree. We review decisions of the trial court to



                                            -23-
No. 80662-9-I/24


admit or exclude evidence, as well as its award of sanctions, for an abuse of discretion.

State v. Olmedo, 112 Wn. App. 525, 530, 49 P.3d 960 (2002); Wash. State Physicians

Ins. Exch. &, 122 Wn.2d at 338.

       On July 1, 2019, Singh untimely disclosed Dr. Rick Schwartz as a potential

expert witness. The University filed a motion to exclude Dr. Schwartz because the

disclosure was untimely and did not include a summary of his opinions or their basis,

violating King County Local Civil Rule (KCLCR) 26(k)(3)(C).

       After considering less severe sanctions under Burnet v. Spokane Ambulance,

131 Wn.2d 484, 933 P.2d 1036 (1979), on July 29, 2019, the trial court denied the

motion to exclude Schwartz’s testimony. The trial court instead required Singh to

provide by noon on August 5, 2019, “a complete disclosure” regarding Schwartz, which

includes all information required by KCLCR 26(k). The trial court stated that “failure to

comply with this disclosure may result in further sanctions, including but not limited to

the exclusion of Schwartz.”

       On August 5, 2019, Singh filed a motion for reconsideration on the trial court’s

order regarding Schwartz that included an unsigned declaration that lacked a summary

of Schwartz’s opinions or basis thereof. The University renewed its motion to exclude

Schwartz, and requested the trial court order Singh to reimburse the University’s

attorney fees and costs associated with Singh’s failure to timely and properly identify

Schwartz. The trial court granted the motion and ordered Singh to pay the attorney fees

and costs.

       Singh asserts that, after the trial court’s order granting summary judgment, the

University’s renewed motion for exclusion and sanctions became moot. Versuslaw, Inc.



                                            -24-
No. 80662-9-I/25


v. Stoel Rives, LLP, 127 Wn. App. 309, 331, 111 P.3d 886 (2005). We disagree. While

the motion for exclusion may be moot, the University’s motion for sanctions is not. The

University still had a legally cognizable interest in compensation for unnecessary efforts

due to Singh’s failure to follow the trial court’s instructions.

       The trial court denied the University’s initial motion for exclusion, giving Singh a

second chance to have Schwartz as an expert witness. The court instructed Singh to

include a summary of Schwartz’s opinions and a basis for them. She failed to follow

this instruction. The trial court did not abuse its discretion.

       We reverse summary judgment dismissal of Singh’s claim for accommodation

and remand for further proceedings. We otherwise affirm.




WE CONCUR:




                                              -25-